Order, Supreme Court, New York County (Elliott Wilk, J.), entered January 8, 1990, denying plaintiffs motion for an increase in child support, financial disclosure, sole custody of the child of the dissolved marriage and counsel fees, unanimously affirmed, without costs.
The parties were divorced in 1985, when the full extent of the learning disabilities of their infant child was not yet known. The financial burden necessitated by care and special education for the child was the subject of an upward modification of child support in 1988. A full hearing resulted in a negotiated stipulation of settlement which, inter alia, left the child support provisions at their original level. The court made it clear on the record, at that time, that it would entertain a future request for modification, but only for bona fide reasons. On the instant application, plaintiff has failed to *379document substantial change in regard to the financial burden of supporting the child. Plaintiff’s primary reliance upon disparity of income between the parties is not sufficient to warrant a hearing on her request for an upward modification of child support. Concur—Murphy, P. J., Sullivan, Carro, Kassal and Wallach, JJ.